       2:21-cv-01533-BHH           Date Filed 05/24/21       Entry Number 1        Page 1 of 10




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                    CHARLESTON DIVISION


    RYAN CRAVEN,                                             Case No. 2:21-cv-01533 BHH

                            Plaintiff,

             VS.                                                        COMPLAINT


    DELI MANAGEMENT, INC., d/b/a
    JASON’S DELI,

                            Defendant.


        Plaintiff Ryan Craven (“Plaintiff”), by and through undersigned counsel, alleges as

follows:

                                     NATURE OF THE ACTION

        1.         This action seeks to recover unpaid overtime compensation for hours worked by

Plaintiff for Defendant as an Assistant Manager 3A and as an Assistant Manager 2A (together,

“AM”) for the period from May 1, 2016 through August 31, 2017 (the “relevant period”),

pursuant to 29 U.S.C. § 216(b) of the Fair Labor Standard Act (“FLSA”).1

                                            THE PARTIES

        2.         Plaintiff Ryan Craven (“Plaintiff”) is a resident of Ladson, SC.


1
 Plaintiff was an opt-in plaintiff in the FLSA collective action proceeding Florence v. Deli Management,
Inc., d/b/a Jason’s Deli (No. 1:18-cv-04303-SCJ)(N.D. Ga) (“Florence”). Plaintiff opted-into that action
on March 14, 2019. See Florence Dkt. 48-1 at 2. On March 8, 2021, the Court in Florence granted
Defendant’s motion to decertify the collective and dismissed without prejudice the claims of the opt-in
plaintiffs. See Florence Dkt. 120. The Court’s order tolled the statute of limitations for the opt-in
plaintiffs’ claims for 20 days from the date of the order. Id. at 23. ß


                                                    1
     2:21-cv-01533-BHH          Date Filed 05/24/21      Entry Number 1        Page 2 of 10




       3.      According to its corporate filings with the Secretary of State, Defendant Deli

Management, Inc. (“Defendant”) is registered to transact business in South Carolina and may be

served with process on its registered agent, C T Corporation System at 2 Office Park Suite 103,

Columbia, South Carolina, 29223.

       4.      Defendant is a Texas corporation and owns and operates approximately 259

Jason’s Deli restaurants in over 25 states.

       5.      Plaintiff worked for Defendant as an AM from approximately May 1, 2016 through

August 31, 2017.

       6.      Plaintiff worked for Defendant as an AM at a single restaurant in Charleston, SC

during the entire relevant period.

       7.      Plaintiff frequently worked over 40 hours in a workweek while employed as an

AM, and received one or more paychecks on the regularly scheduled pay dates for such

workweeks within the relevant period that did not contain overtime premiums.

       8.      Plaintiff is a covered employee under the FLSA.

       9.      Defendant was Plaintiff’s employer under the FLSA.



                                     JURISDICTION & VENUE

       10.     This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 29 U.S.C.

§ 216(b) and 28 U.S.C. § 1331.

       11.     Venue is proper in this judicial district under 28 U.S.C. § 1391 because Defendant

operates Jason’s Deli restaurants in this judicial district, Plaintiff worked for and received

paychecks from Defendant in this judicial district, and a substantial part of the events giving rise



                                                2
     2:21-cv-01533-BHH            Date Filed 05/24/21     Entry Number 1         Page 3 of 10




to the claim herein occurred in this judicial district.

       12.     Defendant is subject to personal jurisdiction in this district.

                                     STATEMENT OF FACTS

       13.     Defendant employed Plaintiff as an AM during the relevant period.

       14.     Defendant maintained control, oversight, and discretion over the operation of all

of its company-owned restaurants, including its employment practices with respect to Plaintiff,

during the relevant period.

       15.     Plaintiff’s work was performed in the normal course of Defendant’s business and

was integrated into it.

       16.     Consistent with the Defendant’s policy, pattern and/or practice, Plaintiff worked

over 40 hours in one or more workweeks, but Plaintiff did not receive overtime premiums on

one or more regularly scheduled pay dates within the relevant period for hours worked in excess

of 40 in those workweeks.

       17.     All of the work that the Plaintiff performed was assigned by Defendant, and/or

Defendant was aware of all of the work Plaintiff performed.

       18.     The work that Plaintiff performed as part of Plaintiff’s primary duty required little

skill and no capital investment.

       19.     The work that Plaintiff performed as part of Plaintiff’s primary duty did not

include managerial responsibilities or the exercise of meaningful independent judgment and

discretion.

       20.     As an AM, Plaintiff’s primary job duties included:

               a.         preparing food;
               b.         helping customers;


                                                  3
     2:21-cv-01533-BHH         Date Filed 05/24/21      Entry Number 1      Page 4 of 10




               c.     bussing tables;
               d.     cleaning the restaurant;
               e.     checking to make sure that supplies were properly shelved; and
               f.     checking inventory.

      21.      As an AM, Plaintiff’s primary job duties did not include:

               a.     hiring;
               b.     firing;
               c.     disciplining other employees;
               d.     scheduling;
               e.     supervising and delegating; or
               f.     exercising meaningful independent judgment and discretion.

      22.      Plaintiff’s primary duties were manual in nature.

      23.      The performance of manual labor and customer service duties occupied the

majority of Plaintiff’s working hours.

      24.      Pursuant to a centralized, company-wide policy, pattern and/or practice,

Defendant internally classified, and paid, all of its Assistant Manager positions, including

Plaintiff’s, as exempt from the maximum hour overtime compensation requirements of the

FLSA, throughout the relevant period.

      25.      Upon information and belief, Defendant did not perform an analysis of Plaintiff’s

job duties when making the decision to classify Plaintiff as exempt from the overtime provisions

of the FLSA.

      26.      Within approximately several weeks prior to December 1, 2016, and upon

information and belief prior to the issuance of the November 22, 2016 injunction by the Texas

federal district court blocking the Department of Labor from implementing the new overtime

rules that would have become effective on December 1, 2016, Defendant announced to its AMs

that it was reclassifying all AM positions to hourly-paid, overtime non-exempt effective on or



                                                4
     2:21-cv-01533-BHH        Date Filed 05/24/21     Entry Number 1       Page 5 of 10




about December 1, 2016.

      27.     Upon information and belief, Defendant did not perform a person-by-person

analysis of the AMs’ job duties when making that decision to reclassify the AMs (and other

similarly-situated current and former employees holding comparable positions but different

titles) to non-exempt from the overtime provisions of the FLSA to be effective on or about

December 1, 2016.

      28.     Within approximately a few weeks prior to December 1, 2016, and upon

information and belief after the issuance of the November 22, 2016 injunction by the Texas

federal district court blocking the Department of Labor from implementing the new overtime

rules that would have become effective on December 1, 2016, Defendant announced to its AMs

that it would not be reclassifying those positions to hourly-paid non-exempt under the FLSA.

      29.     Upon information and belief, Defendant did not perform a person-by-person

analysis of the AMs’ job duties, including Plaintiff’s, when making that decision not to

reclassify the AMs (and other similarly-situated current and former employees holding

comparable positions but different titles) to hourly-paid non-exempt from the overtime

provisions of the FLSA.

      30.     Defendant reclassified all AM positions to hourly-paid, overtime non-exempt

effective on or about August 29, 2017.

      31.     Upon information and belief, Defendant did not perform a person-by-person

analysis of the AMs’ job duties, including Plaintiff’s, when making that decision to reclassify

the AMs (and other similarly-situated current and former employees holding comparable

positions but different titles) to non-exempt from the overtime provisions of the FLSA to be



                                              5
     2:21-cv-01533-BHH           Date Filed 05/24/21       Entry Number 1           Page 6 of 10




effective on or about August 29, 2017.

          32.   Defendant’s conduct alleged herein was willful and/or in reckless disregard of the

applicable wage and hour laws and was undertaken pursuant to Defendant’s centralized,

company-wide policy, pattern, and/or practice of attempting to minimize labor costs by not

paying overtime premiums to its AMs, including Plaintiff. Defendant knew that Plaintiff was

not performing work that complied with any FLSA exemption and it acted willfully or

recklessly in failing to classify Plaintiff properly.

          33.   During the relevant period, Defendant was aware or should have been aware,

through its management-level employees, that Plaintiff was primarily performing non-exempt

duties.

          34.   During the relevant period, Defendant knew or recklessly disregarded the fact that

the FLSA required it to pay employees primarily performing non-exempt duties an overtime

premium for hours worked in excess of 40 per workweek.

          35.   Accordingly, Defendant’s unlawful conduct was willful and/or in reckless

disregard of the applicable wage and hour laws and undertaken pursuant to Defendant’s

centralized, company-wide policy, pattern, and/or practice of attempting to minimize labor costs

by not paying overtime premiums to AMs, including Plaintiff.

          36.   As part of its regular business practice, Defendant has intentionally, willfully, and

repeatedly engaged in a pattern, practice and/or policy of violating the FLSA with respect to

Plaintiff. This policy and pattern or practice includes but it is not limited to:

                a.     willfully misclassifying Plaintiff as exempt from the requirements of the

                       FLSA;



                                                   6
     2:21-cv-01533-BHH          Date Filed 05/24/21     Entry Number 1       Page 7 of 10




               b.     willfully failing to pay Plaintiff overtime wages for hours worked in

                      excess of 40 hours per week;

               c.     requiring Plaintiff to perform primarily non-exempt tasks; and

               d.     willfully failing to provide enough money in its restaurant-level labor

                      budgets for its non-exempt employees to perform their duties and

                      responsibilities, forcing its exempt AMs, including Plaintiff, to perform

                      additional non-exempt tasks.

        37.    Defendant’s willful violations of the FLSA are further demonstrated by the fact

that during the relevant period, Defendant failed to maintain accurate and sufficient time records

of work start and stop times for Plaintiff.

        38.    Defendant acted recklessly or in willful disregard of the FLSA by instituting a

policy and/or practice that did not record all hours worked by Plaintiff during the relevant

period.

                                FIRST CAUSE OF ACTION
                     Fair Labor Standard Act – Unpaid Overtime Wages

        39.    At all relevant times, Defendant has been, and continues to be, an employer

engaged in interstate commerce and/or the production of goods for commerce, within the

meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

        40.    Defendant is subject to the coverage of the maximum hours and overtime

compensation provisions of the FLSA.

        41.    At all relevant times, Defendant employed Plaintiff within the meaning of the

FLSA.

        42.    Defendant has engaged in a widespread pattern and practice of violating the


                                               7
     2:21-cv-01533-BHH         Date Filed 05/24/21      Entry Number 1        Page 8 of 10




FLSA, as detailed above in this Complaint.

      43.     The overtime wage provisions set forth in 29 U.S.C. § 201 et seq., apply to

Defendant.

      44.     During the relevant period, Defendant had a policy and practice of not paying

overtime premiums to Plaintiff for hours worked in excess of 40 hours per workweek.

      45.     As a result of Defendant’s willful failure to compensate Plaintiff at a rate not less

than one and one-half times the regular rate of pay for work performed in excess of 40 hours in

a workweek, Defendant has violated and continues to violate the FLSA, 29 U.S.C. § 201 et seq.,

including 29 U.S.C. §§ 207(a)(1) and 215(a).

      46.     As a result of Defendant’s willful failure to record, report, credit and/or

compensate Plaintiff, Defendant has failed to make, keep and preserve records sufficient to

determine the wages, hours, and other conditions and practices of employment in violation of

the FLSA, 29 U.S.C. § 201 et seq., including 29 U.S.C. §§ 211(c) and 215(a).

      47.     As a result of Defendant’s policy and practice of minimizing labor costs by

underfunding the labor budgets for its restaurants, Defendant knew or recklessly disregarded the

fact that Plaintiff was primarily performing manual labor and non-exempt tasks.

      48.     Due to Defendant’s failure to provide enough labor budget funds, failure to take

into account the impact of the underfunded labor budgets on the job duties of Plaintiff,

Defendant’s actual knowledge through its managerial employees/agents that the primary duties

of the Plaintiff was manual labor and included other non-exempt tasks, Defendant’s failure to

perform an analysis of Plaintiff’s job duties to ensure that they were exempt job duties, and

Defendant’s instituting a policy and practice that did not record all hours worked by Plaintiff,



                                                8
      2:21-cv-01533-BHH         Date Filed 05/24/21      Entry Number 1      Page 9 of 10




Defendant knew and/or showed reckless disregard that its conduct was prohibited by the FLSA.

29 U.S.C. § 255(a).

       49.     As a result of Defendant’s FLSA violations, Plaintiff is entitled (a) to recover

from Defendant unpaid overtime wages, (b) to recover an additional, equal amount as liquidated

damages, and (c) to recover unreasonably delayed payment of wages, reasonable attorneys’ fees,

costs and disbursements of this action, and all allowable interest, pursuant to 29 U.S.C. § 216(b)

and the federal rules.

       50.     Because Defendant’s violations of the FLSA have been willful, a three-year

statute of limitations applies pursuant to 29 U.S.C. § 255.

                                    PRAYER FOR RELIEF

       Therefore, Plaintiff seeks a judgment finding liability under the FLSA and entering the

following relief:

       A.      An award of unpaid wages for all hours worked in excess of 40 in a workweek at

               a rate of one and one-half times the regular rate of pay;

       B.      An award of liquidated damages as a result of Defendant’s willful failure to pay

               for all hours worked in excess of 40 in a workweek at a rate of time and one-half

               of the regular rate of pay pursuant to 29 U.S.C. § 216;

       C.      An award of damages representing the employer’s share of FICA, FUTA, state

               unemployment insurance, and any other required employment taxes;

       D.      An award of all allowable interest;

       E.      An award of costs and expenses of this action together with reasonable attorney’s

               fees; and



                                                 9
    2:21-cv-01533-BHH          Date Filed 05/24/21      Entry Number 1       Page 10 of 10




      F.       Such other and further relief as this Court deems just and proper.

                                             Respectfully submitted,


                                             s/S. Randall Hood
                                             S. Randall Hood (SC NUMBER 6103)
                                             McGowan, Hood & Felder, LLC
                                             1539 Health Care Drive
                                             Rock Hill, SC 29732
                                             T: 803-327-7800
                                             F: 803-324-1483
                                             E: rhood@mcgowanhood.com

                                             Seth Lesser(to be admitted pro hac vice
                                             Christopher Timmel (to be admitted pro hac vice)
                                             KLAFTER LESSER LLP
                                             Two International Drive, Suite 350
                                             Rye Brook, NY 10573
                                             T: (914) 934-9200
                                             F: (914) 934-9220
                                             E : seth@klafterlesser.com
                                             E : Christopher.timmel@klafterlesser.com
May 24, 2021




                                                10
